DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/702,777  filed on 03/23/2022. Claims 1-8 are pending. 

Pro Se applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

See below for Assistance:
Contact the Pro Se Assistance Program
For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:
Email: innovationdevelopment@uspto.gov (link sends e-mail)
Toll free phone number: 1-866-767-3848
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Priority
This application repeats a substantial portion of prior Application No. 16/984,127, filed 08/03/20202, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The disclosure is objected to because of the following informalities: page 10, line 6, the term “ fired” should be changed to “fixed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 7, the phrases “the fixing base is fired with” render the claim indefinite because it  is unclear what “ the fixing base is fired with…” might mean?   It appears it should be fixed and not fired which makes sense. Clarification is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fired, see page 10, line 6, does not reasonably provide enablement for how the control claw fixing base is fired with the center shaft. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. While the spec is enabling for “fired” there is no description for what this might entail.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20160305496).
Regarding claim 1, Liu discloses an interior clutch-used control mechanism (1, fig. 1, 9-10) comprising: 
a driving rod (B) being installed on a center shaft (10) of an internal clutch (1); (see fig. 1)
5a control claw fixing base (40) and a rotation ring (4) being installed on outside of the center shaft (10); the control claw fixing base (40) being positioned at a center of the rotation ring (4); the control claw fixing base (40) being fired with center shaft (10); (see fig. 9, para 35-36)
a control claw shaft (401), a control claw returning spring (49), a left 10control claw (471) and a right control claw (481) being installed on the control claw fixing base (40); 
a plurality of upper planet power ratchet claws (42), a plurality of lower planet power ratchet claws (43) and a plurality of controlling claw shafts (41) being installed on the rotation ring (4); each of the upper planet power 15ratchet claws (42) being installed with a respective one controlling claw shaft (41); each of the lower planet power ratchet claws (43) being installed with a respective one controlling claw shaft (41); 
a ratchet claw returning spring (44) surrounding an outer side of the controlling claw shafts (41);
 20a ratchet claw control panel (45) being installed at an inner side of the upper planet power ratchet claws (42) and the lower planet power ratchet claws (43); 
a left limiting panel (47) being installed at a left side of the ratchet claw control panel (45); 
25a right limiting panel (48) being installed at a right side of the ratchet claw control panel (45); 
a returning spring (461) being installed between the ratchet claw control panel (45) and the right limiting panel (48); and an auxiliary claw (46) being installed between the left limiting panel 30(47) and the rotation ring (4).
 Regarding claim 2, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 1, wherein in an initial state, the driving rod (B) is at a position locating the left control claw (471) and the left control claw (471) is supported by the driving rod (B) and is not engaged with the ratchet claw control panel (45); 5at this time, the right control claw (481) is stopped by the auxiliary claw (46) and the right limiting panel (48) and cannot engage the ratchet claw control panel (45); therefore, the ratchet claw control panel (45) is motionless and has no function of changing speed; (see 1st figure from top of fig. 10)
 when the driving rod B moves from a position locating the left control 10claw (471) to a position locating the right control claw (481), the left control claw (471) is engaged with the ratchet claw control panel (45) so that the ratchet claw control panel (45) cannot rotate with respect to the control claw fixing base (40); (see 2nd figure from top of fig. 10, para 37)
as the rotation ring (4) rotates continuously so that the ratchet claw 15control panel (45) to control the upper planet power ratchet claw (42) to rotate; therefore, the upper planet power ratchet claw (42) closes and leaves from a groove (see the annotated fig. A) at the ratchet claw control panel (45) (see 3rd figure from top of  fig. 10); and 
when the upper planet power ratchet claw (42) leaves from the groove at the ratchet claw control panel (45), the rotation ring (4) rotates 20continuously; the auxiliary claw (46) is closed by a track (see the annotated fig. A below) of the rotation ring (4) so that the left control claw (471) returns to a leaving state, that is, the left control claw (471) is prohibited to engaged with the ratchet claw control panel (45); then the driving rod (B) is at the position locating the right control claw (481) to resist the right control claw (481) so as to 25complete a speed changing action. (see para 39)

    PNG
    media_image1.png
    280
    504
    media_image1.png
    Greyscale

			Fig. A: Annotated fig. 10 of Liu
Regarding claim 3, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 1, wherein the plurality of the upper planet power ratchet claws (42) are two upper planet power ratchet claws (42); the plurality of the lower planet power ratchet claws (43) are two lower planet power ratchet claws (43); the 30plurality of the controlling claw shafts (41) are four controlling claw shafts 15(41). (please note: the claws are two pair structure as illustrated in fig. 6, see para 29, each embodiment has similar no of claws)
Regarding claim 4, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 1, wherein the center shaft (10) has at least one guide recess (101) for receiving the driving rod (B). (see fig. 1)
Regarding claim 5, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 1, wherein an end of each of the upper planet power ratchet claws (42) forms a cam (see the annotated fig. A).
Regarding claim 6, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 5, wherein the ratchet claw control panel (45) forms a groove (see the annotated fig. A) for 10receiving the cam of each of the upper planet power ratchet claws (42).
Regarding claim 7, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 5, wherein the control claw fixing base (40) forms a center through hole (has no character numeral); an end of the driving rod (B) is positioned at the center through hole 15of the control claw fixing base (40). (see fig. 9)
Regarding claim 8, Liu discloses the interior clutch-used control mechanism (1, fig. 1, 9-10) as claimed in claim 7, wherein the end of the driving rod B forms a protruded portion (see fig. 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art disclosed in the attached "Notice of References Cited" set forth systems that utilize various aspects of the claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655